Name: 90/136/EEC: Commission Decision of 12 March 1990 approving the draft measures for implementation in the United Kingdom of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  Europe;  agricultural structures and production
 Date Published: 1990-03-22

 Avis juridique important|31990D013690/136/EEC: Commission Decision of 12 March 1990 approving the draft measures for implementation in the United Kingdom of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic) Official Journal L 076 , 22/03/1990 P. 0026 - 0026*****COMMISSION DECISION of 12 March 1990 approving the draft measures for implementation in the United Kingdom of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the English text is authentic) (90/136/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 3880/89 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provisions stipulate that the Member States are to notify the draft national measures which they contemplate adopting for the implementation of the said Article 3b and that these must first be approved by the Commission; Whereas the draft measures notified by the United Kingdom on 12 February 1990, as amended by telefax No 18 of 23 February 1990 and telefax No 38 of 28 February 1990 should be approved, HAS ADOPTED THIS DECISION: Article 1 The draft national provisions for implementation in the United Kingdom of Article 3b of Regulation (EEC) No 857/84, which provide on the one hand for the assignment of an additional reference quantity; - to producers as referred to in Article 3 of Regulation (EEC) No 857/84 and, in Northern Ireland, to producers whose production has been affected by exceptional events, - to family holdings where milk production constitutes a principal activity, on condition that such assignment does not result in 200 000 litres being overrun, - to producers in the most outlying less-favoured areas among those defined in accordance with Article 3 (3) and (4) of Council Directive 75/268/EEC (3), as last amended by Regulation (EEC) No 797/85 (4), and, on the other hand, for the assignment of a special reference quantity to producers newly installed, are hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 12 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 3. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 93, 30. 3. 1985, p. 1.